IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00159-CR

ANDREW LEE JONES, JR.,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 16-04190-CRF-85


                               ABATEMENT ORDER


       On November 2, 2018, the State filed a Motion to Abate to Correct Reporter’s

Record pursuant to Rule 34.6(e)(3) of the Texas Rules of Appellate Procedure. In the

motion, the State contends that certain exhibits admitted during a motion to suppress

were incorrectly labeled by the reporter in the exhibit volume of the reporter’s record, an

exhibit admitted at trial is incorrectly labeled by the reporter in the exhibit volume of the

reporter’s record, and certain video exhibits were not forwarded to the Court of Appeals

as part of the reporter’s record. The reporter responded to the State’s motion by letter,
which was not served on either party or the trial court. In the letter, the reporter notes

that some of the needed corrections have been made but also notes that the reporter has

questions regarding some of the exhibits.

        Although the motion does not expressly state that a dispute has arisen between

the parties, see TEX. R. APP. P. 34.6(e)(3), a dispute is presumed based on the contents of

the motion. Based on the State’s motion, it is difficult for this Court to understand what

the record should properly reflect or whether the reporter’s proffered changes will be all

the necessary corrections.    But because the State raised the issue about errors or

inaccuracies in the record, we will abate this appeal to the trial court to allow the State

the opportunity to cause the record to properly reflect the events that occurred at trial.

        Accordingly, the State’s motion is granted. This appeal is ABATED to the trial

court to hold a hearing pursuant to Texas Rule of Appellate Procedure 34.6(e)(3) and

(e)(2) within 21 days from the date of this Order. Supplemental reporter’s and clerk’s

records and a corrected reporter’s record, if ordered, are due within 28 days of the date

of this Order.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed November 14, 2018
Jones v. State                                                                        Page 2